Case 2:21-cr-00055-Z-BR Document 22 Filed 08/16/21 Page1ofi1 PagelD 46

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT NorTHERN DISTRICT OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION AUG 16 2021

 

 

 

 

UNITED STATES OF AMERICA

 

CLERK, U.S. DISTRICT COURT

 

 

 

Plaintiff,
v. 2:21-CR-55-Z-BR-(1)

DIANNA SUE VUITTONET

COR CO? (OD 6G COR COD On CO 6

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 30, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Dianna Sue Vuittonet filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of
record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Dianna Sue Vuittonet was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant
Dianna Sue Vuittonet; and ADJUDGES Defendant Dianna Sue Vuittonet guilty of Count One and
Two of the Information in violation of 18 U.S.C. §§ 1029(a)(5), 1029(c)(1)(A)(ii). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August hb , 2021.

Lijec

EW J. KACSMARYK
ED seas DISTRICT JUDGE
